 Fill in this information to identify the case:

 Debtor 1          Alexander   Lee Truesdale
                   __________________________________________________________________

 Debtor 2              Nakeisha   Taulease Truesdale
                       ________________________________________________________________
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: Southern District     of __________
                                                           of Alabama
                                                      District

 Case number           17-03627
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

                              U.S. Bank Trust National Association, as Trustee of
 Name of creditor: _______________________________________
                   the Bungalow Series III Trust                                                                  4
                                                                                      Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                               Date of payment change:
 identify the debtor’s account:                            6 ____
                                                          ____ 1 ____
                                                                   9 ____
                                                                       0              Must be at least 21 days after date         05/01/2020
                                                                                                                                  _____________
                                                                                      of this notice


                                                                                      New total payment:                                  576.18
                                                                                                                                  $ ____________
                                                                                      Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: Change  in escrow.
                                                                                       ___________________________________________
                __________________________________________________________________________________________________

                                                     245.27
                   Current escrow payment: $ _______________                        New escrow payment:                   255.41
                                                                                                                $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                  New interest rate:          _______________%

                   Current principal and interest payment: $ _______________        New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                      New mortgage payment: $ _______________


Official Form 410S1                                           Notice of Mortgage Payment Change                                             page 1
           Case 17-03627                  Doc 96        Filed 04/06/20 Entered 04/06/20 15:32:36                                Desc Main
                                                          Document     Page 1 of 5
Debtor 1         Alexander     Lee Truesdale
                 _______________________________________________________                        Case number         17-03627
                                                                                                              (if known) _____________________________________
                 First Name      Middle Name               Last Name




 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û/s/ Michelle R. Ghidotti-Gonsalves
     _____________________________________________________________
     Signature
                                                                                                Date     04/06/2020
                                                                                                         ___________________




 Print:             Michelle  R. Ghidotti-Gonsalves
                    _________________________________________________________                   Title   Authorized  Agent for Secured Creditor
                                                                                                         ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger, LLP
                    _________________________________________________________



 Address            1920  Old Tustin Avenue
                    _________________________________________________________
                    Number                 Street

                    Santa Ana                        CA     92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone      949-427-2010
                    ________________________                                                    Email bknotifications@ghidottiberger.com
                                                                                                      ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 2
           Case 17-03627                   Doc 96              Filed 04/06/20 Entered 04/06/20 15:32:36                             Desc Main
                                                                 Document     Page 2 of 5
                                                                                                                          PAGE 1 OF 2

                                                                                                           Annual Escrow Account
                                                                                                            Disclosure Statement
    314 S. Franklin Street, 2nd Floor
    P.O. Box 517
    Titusville, PA 16354                                                               ACCOUNT NUMBER:
    1-800-327-7861
    https://myloanweb.com/BSI                                               004    1461446190_ESCROWDISCSTMT_200326

                                                                                       DATE: 03/26/20

                                                    94
               ALEXANDER LEE TRUESDALE                                                 PROPERTY ADDRESS
               NAKEISHA TAULEASE TRUESDALE                                             112 LILLIAN ST
               112 LILLIAN AVE                                                         SARALAND, AL 36571
               SARALAND, AL 36571


  PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
  YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
  IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 05/01/2020
  THROUGH 04/30/2021.
             -------- ANTICIPATED PAYMENTS FROM ESCROW 05/01/2020 TO 04/30/2021 ---------
  FLOOD GAP F/P                                                     $135.53
  HOMEOWNERS INS                                                 $1,477.00
  FLOOD                                                          $1,066.00
  COUNTY TAX                                                        $386.39
  TOTAL PAYMENTS FROM ESCROW                                     $3,064.92
  MONTHLY PAYMENT TO ESCROW                                         $255.41
            ------ ANTICIPATED ESCROW ACTIVITY 05/01/2020 TO 04/30/2021 ---------
                    ANTICIPATED PAYMENTS                                                            ESCROW BALANCE COMPARISON
 MONTH         TO ESCROW              FROM ESCROW                    DESCRIPTION             ANTICIPATED              REQUIRED

                                                    STARTING BALANCE -->     $8,750.87                                   $1,732.41
  MAY              $255.41                $1,477.00 HOMEOWNERS INS      L1-> $7,529.28                            L2->     $510.82
  JUN              $255.41                                                   $7,784.69                                     $766.23
  JUL              $255.41                                                   $8,040.10                                   $1,021.64
  AUG              $255.41                                                   $8,295.51                                   $1,277.05
  SEP              $255.41                                                   $8,550.92                                   $1,532.46
  OCT              $255.41                                                   $8,806.33                                   $1,787.87
  NOV              $255.41                                                   $9,061.74                                   $2,043.28
  DEC              $255.41                  $135.53 FLOOD GAP F/P            $9,181.62                                   $2,163.16
                                          $1,066.00 FLOOD                    $8,115.62                                   $1,097.16
                                            $386.39 COUNTY TAX               $7,729.23                                     $710.77
  JAN              $255.41                                                   $7,984.64                                     $966.18
  FEB              $255.41                                                   $8,240.05                                   $1,221.59
  MAR              $255.41                                                   $8,495.46                                   $1,477.00
  APR              $255.41                                                   $8,750.87                                   $1,732.41
                 --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
  IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
  ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $7,018.46.
                                               CALCULATION OF YOUR NEW PAYMENT
  PRIN & INTEREST                                                                          $320.77
  ESCROW PAYMENT                                                                           $255.41
  NEW PAYMENT EFFECTIVE 05/01/2020                                                         $576.18



                                         ********** Continued on reverse side ************




              Our records indicate that you have filed for Bankruptcy protection. As a result of your
              Bankruptcy filing, escrow account deficiencies prior to your filing date have been removed
              from calculation of your analysis, and they are now reflected as amounts due within your
              pre-petition arrearage. This Escrow Analysis Statement was prepared under the
              assumption that all escrow payments have been made in the amount required each
              month. The surplus funds indicated above are not an accurate reflection of your escrow
              account because no surplus funds will exist until all amounts are received towards your
              pre-petition arrearage.




Case     17-03627 Doc 96 Filed 04/06/20 Entered 04/06/20 15:32:36 Desc Main
 Licensed as Servis One, Inc. dba BSI Financial Services. BSI Financial Services NMLS# 38078. Colorado Office Location: 7200 S. Alton Way, Ste.
                                                   Document
 B180, Centennial, CO 80112 (303) 309-3839. Licensed                          Page
                                                     as a Debt Collection Agency         3 of
                                                                                  by the New    5City Department of Consumer Affairs, (#
                                                                                             York
 2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                                                                                                                                                                  PAGE 2 OF 2

                                                                  ********** Continued from front **********

   YOUR ESCROW CUSHION FOR THIS CYCLE IS $510.82.
                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 03/01/2019 AND ENDING 02/29/2020. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 03/01/2019 IS:
   PRIN & INTEREST                                                                                                                           $320.77
   ESCROW PAYMENT                                                                                                                            $245.27
   BORROWER PAYMENT                                                                                                                          $566.04
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                          $1,183.73                          $938.70-
   MAR                  $245.27                 $1,744.19          *                                                                                                        $1,429.00                          $805.49
   APR                  $245.27                     $0.00          *                                        $1,477.00 * HOMEOWNERS INS                                      $1,674.27              A->         $671.51-
   MAY                  $245.27                     $0.00          *           $1,429.00                                HOMEOWNERS INS                             T->        $490.54                          $671.51-
   JUN                  $245.27                     $0.00          *                                                                                                          $735.81                          $671.51-
   JUL                  $245.27                   $368.87          *                                                                                                          $981.08                          $302.64-
   AUG                  $245.27                   $737.74          *                                                                                                        $1,226.35                          $435.10
   SEP                  $245.27                   $368.87          *                                                                                                        $1,471.62                          $803.97
   OCT                  $245.27                   $737.74          *                                          $386.39 * COUNTY TAX                                          $1,716.89                        $1,155.32
   NOV                  $245.27                     $0.00          *                                        $1,066.00 * FLOOD                                               $1,962.16                           $89.32
   DEC                  $245.27                     $0.00          *             $108.34                                FLOOD GAP F/P                                         $693.18                           $89.32
   DEC                                                                         $1,010.00                                FLOOD
   DEC                                                                           $395.91                                COUNTY TAX
   JAN               $245.27                      $368.87 *                                                   $135.53 * FLOOD GAP F/P                                         $938.45                           $322.66
   FEB               $245.27
                  __________                      $368.87 *
                                               __________                    __________                   __________                                                        $1,183.72                           $691.53
                   $2,943.24                    $4,695.15                     $2,943.25                    $3,064.92


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.
   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $490.54. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $671.51-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus
  Shortage:
    .
  Any shortage in your escrow account is usually caused by one the following items:
    .An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
    .A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.
  Surplus:
    .
  A surplus in your escrow account is usually caused by one the following items:
    . The insurance/taxes paid during the past year were lower than projected.
    . A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




Case 17-03627                                   Doc 96                    Filed 04/06/20 Entered 04/06/20 15:32:36                                                                                    Desc Main
If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
                                                                            Document     Page 4 of 5
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
                                    CERTIFICATE OF SERVICE
           On April 6, 2020, I served the foregoing documents described as Notice of Mortgage
    Payment Change on the following individuals by electronic means through the Court’s ECF
    program:
            COUNSEL FOR DEBTORS
            Matthew E. Moore memoore@hermandpadgett.com
            Herman D. Padgett hpadgett@hermandpadgett.com
            Lacy Robertson lrobertson@hermandpadgett.com

            TRUSTEE
            Daniel B. O'Brien    cperry@ch13mob.com

            I declare under penalty of perjury under the laws of the United States of America that the
    foregoing is true and correct.
                                                             /s/ Brandy Carroll
                                                             Brandy Carroll

            On April 6, 2020, I served the foregoing documents described as Notice of Mortgage
    Payment Change on the following individuals by depositing true copies thereof in the United States
    mail at Santa Ana, California enclosed in a sealed envelope, with postage paid, addressed as
    follows:


     Debtors
     Alexander Lee Truesdale
     112 Lillian Avenue
     Saraland, AL 36571

     Nakeisha Taulease Truesdale
     112 Lillian Avenue
     Saraland, AL 36571

            I declare under penalty of perjury under the laws of the United States of America that the
    foregoing is true and correct.
                                                             /s/ Brandy Carroll
                                                             Brandy Carroll




Case 17-03627      Doc 96       Filed 04/06/20 Entered 04/06/20 15:32:36               Desc Main
                                  Document     Page 5 of 5
